DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the Office Action mailed July 7, 2021, applicant submitted an amendment filed on October 5, 2021, in which the applicant amended and requested reconsideration.

Response to Arguments
	Applicants argue that the prior art cited fails to teach the claims as amended.  Applicants’ arguments are persuasive, but are based on the rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 8, 15, 21, 23, 26, 28, 31 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Child et al. (PGPUB 2017/0245125), hereinafter referenced .

Regarding claims 1, 8 and 15, Child discloses a method, system and medium, hereinafter referenced as a method comprising: 
capturing, at a microphone of a first computing device (microphone; paragraphs 0079-0084) of a coordinated ecosystem (children, adult and family groups; p. 0106) of computing devices associated with a first or second user, an utterance spoken by the first user that is addressed to the second user, (0079-0084);
determining a location of the second user relative to the coordinated ecosystem of computing devices (determine that the message should be heard by a particular user based on the location; paragraphs 0062, 0079-0084, 0131); 
based on the determined location of the second user, determining that the second user is currently unreachable at any of the coordinated ecosystem of computing devices (may not be able to be reached; p. 0044-0045; 
in response to determining that the second user is currently unreachable,
detecting physical co-presence of the second user with the given computing device (physical presence; p. 0065, 0095); and
causing the audio or visual output indicative of the utterance to be provided to the second user (broadcast message; p. 0062, 0079-0084, 0131), but does not specifically teach delaying provision of audio or visual output indicative of the utterance.
Caskey discloses a method comprising:

Therefore, it would have been obvious to one of ordinary skill of the art to modify the method as described above, to send messaged based on customized preferences.
Regarding claims 21, 26 and 31, Child discloses a method wherein the audio or visual output indicative of the utterance comprises a recording of the utterance (record; paragraph 0043).  
Regarding claims 23, 28 and 33, Child discloses a method wherein the location of the second user is determined using Wi-Fi triangulation or presence sensor (gps/position/tracking/location; paragraphs 0029, 0038, 0048, 0130-0139).  

Claim(s) 22 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Child and in view of Caskey and in further view Ferren (PGPUB 2013/0237287), hereinafter referenced as Ferren.

Regarding claims 22 and 27, it is interpreted and rejected for similar reasons as set forth above, however Child in view of Caskey does not specifically teach wherein the audio or visual output indicative of the utterance comprises a textual transcription of the utterance.
Ferren discloses a method wherein the audio or visual output indicative of the utterance comprises a textual transcription of the utterance (speech to text; p. 0023, 0065), to provide various outputs.
.

Claim(s) 25, 30 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Child and in view of Caskey and in further view of Pearson (PGPUB 2016/0241976).

Regarding claims 25, 30 and 35, Child in view of Daley discloses a method as described above, but does not specifically teach wherein the location of the second user is determined using a strength of a wireless signal emitted by an electronic device carried by the second user.
Pearson discloses a method wherein the system determines that a user has moved to a new location and likely that the media cannot be heard and therefore, sends the media to the new location (paragraphs 0020, 0076, 0084-0089 and 0100), wherein the location of the second user is determined using a strength of a wireless signal emitted by an electronic device carried by the second user (paragraph 0062), to assist with determining locations.
Therefore, it would have been obvious to one of ordinary skill of the art to modify the method as described above, to determine preferred source media delivery
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  This information has been detailed in the PTO 892 attached (Notice of References Cited).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKIEDA R JACKSON whose telephone number is (571)272-7619.  The examiner can normally be reached on Mon - Fri 6:30a-2:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAKIEDA R JACKSON/Primary Examiner, Art Unit 2657